07-4129-ag
         Jiang v. Holder
                                                                                       BIA
                                                                                 Brennan, IJ
                                                                               A072 798 563
                                                                               A079 301 419
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
     MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 11 th day of May, two thousand ten.
 5
 6       PRESENT:
 7                JOSÉ A. CABRANES,
 8                DEBRA ANN LIVINGSTON,
 9                GERARD E. LYNCH,
10                        Circuit Judges.
11       _______________________________________
12
13       SAI REN JIANG, LAN XIANG JIANG,
14                Petitioners,
15
16                         v.                                   07-4129-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., 1 UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _______________________________________
22
23       FOR PETITIONERS:              David X. Feng, New York, New York.


                       1
                   Pursuant to Federal Rule of Appellate Procedure
             43(c)(2), Attorney General Eric. H. Holder, Jr., is
             automatically substituted for former Attorney General
             Michael B. Mukasey as respondent in this case.
1    FOR RESPONDENT:           Jeffrey S. Bucholtz, Acting
2                              Assistant Attorney General; Aviva L.
3                              Poczter, Senior Litigation Counsel;
4                              David Schor, Trial Attorney, Office
5                              of Immigration Litigation, United
6                              States Department of Justice,
7                              Washington, D.C.
8
9         UPON DUE CONSIDERATION of this petition for review of a

10   Board of Immigration Appeals (“BIA”) decision, it is hereby

11   ORDERED, ADJUDGED, AND DECREED, that the petition for review

12   is DENIED.

13        Sai Ren Jiang and Lan Xiang Jiang, natives and citizens

14   of the People’s Republic of China, seek review of an August

15   30, 2007, order of the BIA dismissing their appeal of the

16   December 28, 2005, decision of Immigration Judge (“IJ”) Noel

17   A. Brennan, which ordered the respondents removed to the

18   People’s Republic of China.     In re Sai Ren Jiang, Lan Xiang

19   Jiang, Nos. A072 798 563/A079 301 419 (B.I.A. Aug. 30,

20   2007).   We assume the parties’ familiarity with the

21   underlying facts and procedural history in this case.

22   I.   Scope and Standard of Review

23        As a preliminary matter, we must decide whether our

24   jurisdiction to review the BIA’s 2007 order allows us to

25   address the findings it made in its 2005 order.     We conclude

26   that it does.     This Court may review only “final” orders of


                                     2
1    removal in immigration cases.       See 8 U.S.C. § 1252(a)(1).

2    Moreover, we treat each petition for review as challenging

3    only the BIA order from which it was timely filed.       See

4    Stone v. INS, 514 U.S. 386, 405 (1995).       Nevertheless, the

5    BIA’s “varying techniques” in reviewing prior agency

6    decisions “affect the scope of [our appellate] review,”

7    Ming Xia Chen v. BIA, 435 F.3d 141, 144 (2d Cir. 2006), such

8    that when the BIA adopts and supplements an earlier agency

9    decision, for example, we review the earlier decision as

10   supplemented by the BIA’s decision, see Dong Gao v. BIA, 482

11 F.3d 122, 125 (2d Cir. 2007).

12       Here, the BIA incorporated its 2005 order by reference

13   in its 2007 order.   Indeed, in its 2007 order, the BIA

14   stated that its 2005 order “was not artfully drafted,” and

15   that it wished to “clarify” its finding that Petitioners

16   “did not show a well-founded fear of persecution.”       Our

17   determination is further supported by the limited purpose of

18   the BIA’s remand in 2005, which was only to allow

19   Petitioners to apply for voluntary departure and for the IJ

20   to enter a removal order in the first instance.       Given this

21   limited purpose, it was not necessary for the BIA in 2007 to

22   revisit its earlier findings denying Petitioners’ asylum and


                                     3
1    withholding of removal applications.    To the extent the BIA

2    sua sponte “clarified” its 2005 order, we are satisfied that

3    it intended to incorporate its earlier decision by

4    reference. 2   Accordingly, we review the BIA’s 2007 order as

5    incorporating the 2005 order by reference.    See Dong Gao,

6 482 F.3d at 125 .

7    II.   Asylum & Withholding of Removal

8          As the government correctly asserts, Petitioners argue

9    only that the BIA failed to consider the “Xiapu County

10   Family Planning Stipulation” and “Verification,” which, they

11   argue, demonstrate that their United States-born children

12   would be counted for family planning purposes .   However, the

13   BIA considered the Xiapu County documents in its 2005 order,

14   finding that they were ambiguous, that they did not suggest

15   that Petitioners would be sterilized for having two


             2
            We note that although we previously held this
       petition for review in abeyance pending this Court’s
       decision in Alibasic, that decision established only that
       we would have had jurisdiction to consider the BIA’s 2005
       order had Petitioners filed a petition for review. See
       Alibasic v. Mukasey, 547 F.3d 78, 83-84 (2d Cir. 2008)
       (holding that “a BIA order denying relief from removal
       and remanding for the sole purpose of considering
       voluntary departure is a final order of removal that this
       Court has jurisdiction to review”). It does not resolve
       the scope of review issue in this case, namely whether
       this Court can consider the BIA’s 2005 order by virtue of
       its jurisdiction over the BIA’s 2007 order.

                                    4
1    children, and that they were not authenticated.    Therefore,

2    Petitioners’ argument is unavailing.

3        In any event, the BIA and this Court have reviewed

4    evidence similar to the Xiapu County documents, and we have

5    found no error in the BIA’s conclusion that such evidence

6    does not demonstrate an alien’s prima facie eligibility for

7    relief.   See Jian Hui Shao v. Mukasey, 546 F.3d 138, 169 (2d

8    Cir. 2008) ; Matter of H-L-H- & Z-Y-Z-, 25 I. & N. Dec. 209,

9    214 & n.5 (BIA 2010) (holding that unsigned, unauthenticated

10   documents, from a “Street Resident Committee” and “Villager

11   Committee,” that fail to identify the authors, are entitled

12   to minimal weight, especially when the documents were

13   allegedly obtained from the authorities specifically for the

14   purpose of the hearing on the applicant’s behalf).

15       For the foregoing reasons, the petition for review is

16   DENIED.   As we have completed our review, any stay of

17   removal that the Court previously granted in this petition

18   is VACATED, and any pending motion for a stay of removal in

19   this petition is DISMISSED as moot. Any pending request for

20   oral argument in this petition is DENIED in accordance with

21   Federal Rule of Appellate Procedure 34(a)(2), and Second

22   Circuit Local Rule 34.1(b).

23                                 FOR THE COURT:
24                                 Catherine O’Hagan Wolfe, Clerk
25
26



                                    5